Citation Nr: 0424910	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The case was previously before the Board in June 2003 and 
February 2004, at which time it was Remanded for additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The record contains clear and unmistakable evidence that 
the veteran had a pre-existing mental disorder that was not 
documented on his entry into service.

3.  The veteran had an acute exacerbation of a mental 
disorder in service.  

4.  The record contains evidence that the veteran's pre-
existing mental disorder did not undergo an increase in 
severity beyond the natural progression of the condition.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in June 2003, as well as 
Supplemental Statements of the Case of October 2003 and April 
2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with several recent VA medical examinations and notice of the 
requirements necessary to substantiate the claim have been 
provided in the aforementioned Supplemental Statements of the 
Case and other development letters of record.  Accordingly, 
the veteran is not prejudiced by the Board's adjudication of 
his claim at this time.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A statement from the veteran dated in June 
2003 indicated that he had no additional evidence to submit.  
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA by several years, and the 
notices pursuant to that legislation did not come into being 
until after the rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of October 2003 and march 
2004, issued after the initial VCAA notice, constitute 
decisions that fully considered the VCAA.  Additionally, the 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran's claim of entitlement to service connection for 
schizophrenia had been finally denied on several prior 
occasions on the basis that the veteran's mental disorder had 
pre-existed service and that it had not been aggravated by 
service.  The claim was reopened by the Board in June 2003.

The veteran was afforded a mental examination in July 2003.  
The examiner commented that the veteran denied having been 
hospitalized prior to service for a mental disorder, and he 
also observed that there were no records of any such 
admissions.  The examiner also noted that more recently 
submitted lay statements "have stated that the veteran did 
not have symptoms of schizophrenia prior to [service]."  The 
examiner concluded that the veteran has paranoid 
schizophrenia (manifested, in part, by audio and visual 
hallucinations) that had its onset in service.

It is a matter of record that the veteran had previously 
represented that he had been hospitalized prior to service.  
Medical Board proceedings in 1980 determined that the 
veteran's mental disorder existed prior to service.  It is 
also a matter of record that, although he was not actually 
admitted for hospitalization for mental treatment prior to 
service, he was seen in the emergency room on several 
occasions, and the record establishes, on at least one 
occasion prior to service, he reported a history of 
hallucinations.  Other records reference a history of 
hallucinations since childhood.  The July 2003 examination 
failed to address that history.  The Board additionally 
observes that efforts to obtain more complete private medical 
records in those regards were unsuccessful because the 
veteran did not provide releases requested by VA.

The July 2003 examination appears to have been afforded by a 
provider who had been the veteran's treating physician on at 
least one occasion in November 1999.  The Board observes that 
this examiner's recent conclusions are at odds with medical 
findings contemporaneous with the veteran's separation 
approximately 20 years earlier, and he failed to adequately 
reconcile the discrepancy.  The July 2003 examination 
apparently also elevates lay statements, likely beyond the 
competence of the person(s) making the assertion.  At least 
one family member stated that the veteran had no "kind of 
mental problems" prior to his military service.  The Board 
notes that the family or, for that matter, the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because lay persons are not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The history related in the context of the July 2003 
examination was, at best, questionable.  An examination based 
on a questionable history is inadequate for rating purposes.  
See West v. Brown, 7 Vet. App. 70, 77-8 (1994); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(an opinion 
based on an inaccurate factual premise has no probative 
value). 

A social worker concluded in an unsigned statement opined 
that the veteran's treatment in June 1978, prior to service, 
was for a headache and that such was not a symptom of a 
mental disorder.  The Board observes that the social worker 
makes no reference to other symptomatology, such as auditory 
hallucinations, documented in 1978. 

More recently, in March 2004, a review of the case was 
conducted by a board certified psychiatrist, wherein the 
examiner fully considered the documented history of the 
appellant's mental disorder and noted that the veteran had an 
acute exacerbation of a mental disorder in service.  Based on 
that review, that examiner concluded that the veteran had a 
psychiatric disorder prior to service, "most likely paranoid 
schizophrenia", which manifested in service as a natural 
progression of that condition.  

The medical evidence in support of the veteran's claim are 
simply not as probative as other evidence of record.  
Evidence in support of the veteran's claim appears to rely 
heavily upon lay history and does not reflect consideration 
of in service medical records.  On the other hand, the March 
2004 examination appears to have considered the entire 
record.  Moreover, the opinion of the author of the March 
2004 report, a Board certified psychiatrist, is entitled to 
greater deference than a social worker's opinion because of 
his superior education and credentials.  The  Board also 
considers the medical opinions generated contemporaneous with 
the veteran's separation from service more probative of the 
question as to whether the veteran had a pre-existing mental 
condition because the authors were then able to closely 
observe the veteran over an extended period of time.  

When, as here, no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound 
upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  In this case there is clear and unmistakable 
evidence that the condition preexisted service and also 
clear and unmistakable that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  See Wagner v. Principi, No. 02-7347 (Fed. Cir. 
June 1, 2004).  Accordingly, entitlement to service 
connection is not warranted.

The veteran's representative asserts that 38 C.F.R. § 3.304 
(b)(3) "declare[s] that statements of the veteran relating 
to the origin, or incurrence of any disease or injury made in 
service if against his or her interest is of no force and 
effect if other data do not establish the fact."  The Board 
notes that the provision is limited to only "Signed 
statements of veterans . . . made in service", and no such 
statements, as contemplated by the regulation, are at issue.  
Moreover, even if there were, the regulation permits recourse 
to other evidence, and there is ample such evidence in the 
record.  

For example, the United States Court of Veterans Appeals has 
also held that a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.304(b).  Miller v. 
West, 11 Vet. App. 435 (1998).  In this case, however, the 
medical conclusion in the report of the veteran's 
hospitalization from September to October 1980 that 
recommended his discharge from service because of 
schizophrenia that existed prior to induction is supported 
with service medical records of evaluations with clinical 
findings of preservice psychiatric symptoms.  There also 
emergency room records suggestive of a history of mental 
problems pre-service.  Moreover, post-service mental 
evaluations such as those in June 1983 reflect statements 
made for clinical purposes wherein the veteran reported 
psychiatric treatment prior to service as well as hearing 
voices prior to service.  In addition the conclusions reached 
in the March 2004 examination are likewise supported by 
factual predicates.

After consideration of all of the evidence, the Board finds 
that the evidence is against the claim.  Because more than 
the mere preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 
274 F.3d 1361 (2001) (the benefit of the doubt rule applies 
only when the positive and negative evidence renders a 
decision "too close to call").  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



